Citation Nr: 0209319	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1965.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a right knee 
condition.  In February 2001, the Board reopened the claim 
and remanded the case for additional development.  That 
development has been completed, and the case is once again 
before the Board for review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's right knee disorder clearly and 
unmistakably preexisted his period of active service.

3.  This underlying disorder is not shown to have chronically 
worsened or increased in severity as a result of service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.    §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The Board remanded the case in February 2001 to afford the 
veteran a VA examination and to assure that all pertinent 
records had been obtained.  Pursuant to that request, the 
veteran underwent a VA examination in June 2001, in which the 
examining physician reviewed the claims folder.  The veteran 
also submitted a statement in March 2001 in which he 
indicated that there were no additional records to be 
considered.  The Board concludes, moreover, that the 
discussions in the rating decision, statement of the case and 
supplemental statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
RO has notified the veteran of the evidence he should obtain 
and which evidence VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  The RO 
also notified of the veteran of the provisions of the VCAA in 
a letter dated February 2001. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claim at 
the present time is appropriate.

II. Discussion

The veteran claims he is entitled to service connection for a 
right knee disorder.  He takes exception with the RO's 
finding that this disorder existed prior to service, claiming 
that he first injured his right knee while on active duty.  
For the reasons set forth below, the Board disagrees and 
finds that the preponderance of the evidence is against the 
veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Pursuant to 38 U.S.C.A. § 1111, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except for any defects, infirmities, or 
disorder noted at the time of examination for entry into 
service.  See also 38 C.F.R. § 3.306(a).  This presumption 
can only be overcome by clear and unmistakable evidence that 
such a disability existed prior to service and was not 
aggravated by service.  Id.; Monroe v. Brown, 4 Vet. App. 
513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 
(1991); 38 C.F.R. § 3.304(b) (2001).

In this case, the veteran's entrance examination in August 
1964 noted no abnormalities of the right knee.  Therefore, he 
is entitled to presumption of soundness.  However, the Board 
finds that the presumption of soundness has been rebutted by 
clear and unmistakable evidence that his right knee disorder 
existed prior to his entry in service.  The veteran's service 
medical records show that he was hospitalized in November 
1965 with a locked right knee.  The veteran gave a history of 
locking of the right knee as a result of a basketball injury 
prior to service.  He described the preservice injury as a 
twisting, flexion-type injury with marked swelling, and 
reported minor recurring episodes ever since.  It was noted 
that the veteran's "present episode is simply a recurrence 
of the pervious episode and not a new injury inasmuch as 
there was no effusion present within the joint which would be 
expected if there were a fresh additional injury."  The 
diagnosis was internal derangement of the right knee, 
probably old tear of medial meniscus, EPTS (existed prior to 
service).  As a result, the veteran was medically discharged 
from service. 

The veteran argues that he injured his left knee prior to 
service but that military physicians mistakenly assumed that 
he injured his right knee prior to service when documenting 
his history.  In support of this claim, the veteran points to 
treatment records from Grant Hospital of Chicago which show 
that he injured his left knee in July 1962 while playing 
baseball.  These records, however, do nothing to negate the 
finding that he injured his right knee prior to service.  In 
fact, an April 1966 treatment record from Grant Hospital 
regarding a right knee arthrotomy documented the veteran's 
history of a right knee injury in 1963 while playing 
baseball.  The Board finds that these records constitute 
clear and unmistakable evidence that the veteran's right knee 
disorder existed prior to service, thereby rebutting the 
presumption of soundness afforded to the veteran by law.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994) (holding that the 
presumption of soundness was rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admission during clinical evaluations of his preservice 
psychiatric problems). 

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (a), (b).  The presumption of aggravation is only 
applicable if the preservice disability underwent an increase 
in severity during service.  See Beverly v. Brown, 9 Vet. 
App. 402, 405 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, not just the symptoms, 
worsened.  See Maxon v. West, 12 Vet. App. 453, 458 (1999). 

In this case, even assuming that the veteran's preexisting 
right knee disorder underwent an increase in disability 
during service, the evidence of record indicates that any 
increase is disability is due to the natural progress of the 
disorder.  As noted, the veteran was treated for problems 
with his right knee in service, which ultimately resulted in 
his being medically discharged.  The evidence shows, however, 
that any symptoms in service represented a natural 
progression of his preexisting right knee disorder, as 
opposed to aggravation of the underlying disorder.  In this 
regard, records from Grant Memorial Hospital dated 1966, as 
well as surgical reports from Little Company of Mary Hospital 
dated June 1989 and June 1991, do not include a medical 
opinion to the effect that the veteran's right knee disorder 
was aggravated as a result of service.  Pursuant to the 
Board's remand, the veteran underwent a VA compensation 
examination in June 2001.  The examiner indicated that, based 
on a review of the claims folder, there was no evidence that 
the veteran's preexisting right knee injury was aggravated 
beyond normal progression during service.  The examiner 
explained that the day after the inservice injury, the locked 
knee was manipulated and reduced in place, and that he was 
discharged on medical grounds shortly thereafter because of 
misinformation provided when he entered service.  The 
examiner thus opined that "there was no aggravation because 
of the service injury and the condition of the right knee is 
a natural progression from the pre-service cartilage injury 
and subsequent multiple knee operations."

The Board has considered the veteran's own statements in 
support of his claim.  The record does not reflect, however, 
that the veteran is competent to offer an opinion as to the 
aggravation of his preexisting right knee disorder as a 
result of service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1994) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  Although the veteran can report his symptoms, his 
statements as to the cause of any claimed aggravation must be 
supported by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a matter of law, 
lay persons without a medical education are not qualified to 
provide a medical opinion.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (lay 
persons are "generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right knee disorder.  Accordingly, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (holding that the VCAA did not alter the benefit-of-
the doubt doctrine).  Thus, the appeal is denied.
 

ORDER


The claim for service connection for a right knee disorder is 
denied. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

